Smith, P. J.
(dissenting). — I am constrained by my convictions of the law to dissent from the opinion of the majority for the reason that it is conceded that Anthony died in the state of Iowa where his domicile then was and for many years theretofore had been ; that he left a will whereby he gave to his widow “all his personal property absolutely,” and that she had taken charge of the same as her own under the will, and that the deceased left no debts. The terms “personal property,” when not limited in their operation by other words, are broad enough to include choses in action, and so a bequest of all one’s personal estate passes his notes and other choses in action. Cuchter v. Syms, 3 Atk. 61; Speed v. Kelly, 59 Miss. 47. The bequest in Anthony’s will passed the title to the Beeraft note' to his widow. Under the law of this state the real estate of a decedent goes to the heir while the personal estate goes to the representative. The title to the Beeraft note in passing from deceased to the representative by operation of law was intercepted and cut off by the bequest in the will. Morton v. Hatch, 54 Mo. 408; Trecotlick v. Austin, 4 Mason C. C. 151; Walworth v. Root, 40 Fed. Rep. 723; De Forest v. Thompson, 40 Fed. Rep. *556375; Lewis v. McFarland, 9 Cranch, 151; Story on Confl. of Laws, sec. 509. It is quite obvious, therefore, that none of the existing conditions are here found which, authorized the exercise of the jurisdiction of the probate court in making the order in question. The Becraft note being the property of Mrs. Anthony and not of the administrator when appointed, there was no basis upon which the jurisdiction could rest. Senis v. McCabe, 76 Mo. 296 and 307. I think, therefore, that the judgment of the circuit court should be reversed, and the cause remanded with directions that such orders be made on motion to the probate court as will revoke the authority of the public administrator in respect to the estate of Anthony, the deceased.